                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION



 ANDREW JACOB MURPHY,

               Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-81


        V.



 MARTY ALLEN,et al.,

                Defendants.



                                          ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 24. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiffs claims against all Defendants except

Defendant Miguel, DENIES Plaintiffs Motions for Preliminary Injunctions, and DENIES

Plaintiff informa pauperis status on appeal as to these dismissed claims.

       SO ORDERED,this                day of September, 2019.




                                                              IIEF JUDGE
                                      UNITED^ATES DISTRICT COURT
                                               •RN DISTRICT OF GEORGIA
